Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 18 January 1782
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                  
                     Dear Sir
                     Phila. 18th Jan: 1781
                  
                  Genl Lincoln, with whom I have conversed on the subject of taking Majr Walker into my family as an Aid de Camp, consents freely to leave the determination to his own choice—That this choice may be entirely unembarrassed by a direct application from me, and that Majr Walker may have time to consider the two offers in every point of view I shall be obliged to you to intimate mine to him, and request him to signify his determination to me, so soon as he has decided.  I am with great regd Dr Sir Yr Most Obedt Servt
                  
                     Go: Washington
                     
                  
               